Case: 17-11483      Document: 00514607785         Page: 1    Date Filed: 08/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 17-11483                          August 20, 2018
                                                                             Lyle W. Cayce
ROYAL DOUGLAS ROBINSON,                                                           Clerk


                                                 Plaintiff-Appellant

v.

AUGUSTUS CORBETT; STANLEY R. MAYS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CV-2931


Before CLEMENT, OWEN, and WILLETT, Circuit Judges.
PER CURIAM: *
       Royal Douglas Robinson, Texas prisoner # 2066342, has filed a motion
for leave to proceed in forma pauperis (IFP) on appeal from the district court’s
dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) of his 42 U.S.C. § 1983 action, in
which he alleged that his state-appointed defense attorneys violated his
constitutional rights during his trial. The district court denied Robinson’s IFP
motion and certified that the appeal was not taken in good faith. By moving



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 17-11483   Document: 00514607785     Page: 2   Date Filed: 08/20/2018


                                  No. 17-11483

for IFP status, Robinson is challenging the district court’s certification. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
       Robinson argues that the district court erred in recommending that his
complaint be dismissed for failure to state a claim because his state-appointed
attorneys were not state actors who could be sued under § 1983. He contends
that state-appointed defense attorneys should be considered state actors who
fulfill the State’s duty to provide representation to indigent defendants, just as
prison doctors are considered state actors fulfilling the State’s duty to provide
medical care to prisoners.
       Court-appointed lawyers are not state actors for § 1983 purposes when
they are performing a lawyer’s traditional functions as counsel in a criminal
proceeding.    Polk Cnty. v. Dodson, 454 U.S. 312, 317-18 (1981); Mills v.
Criminal Dist. Court No. 3, 837 F.2d 677, 679 (5th Cir. 1988). Robinson’s claim
that his defense attorneys violated his constitutional rights during voir dire
and the opening statement concerns actions that fall within the traditional
tasks performed by counsel in defending a client. See Dodson, 454 U.S. at 317-
18.
       Robinson has not shown that he will raise a legal point on appeal that is
arguable on its merits. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
Accordingly, his motion for leave to proceed IFP on appeal is DENIED, and the
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR.
R. 42.2. His motion for appointment of counsel is also DENIED.
       The district court’s dismissal of Robinson’s § 1983 complaint as frivolous
counts as a strike under § 1915(g), as does the dismissal of this appeal as
frivolous. See Coleman v. Tollefson, 135 S. Ct. 1759, 1761-64 (2015). Robinson
is CAUTIONED that if he accumulates three strikes, he will not be able to
proceed IFP in any civil action or appeal filed while he is incarcerated or



                                        2
    Case: 17-11483       Document: 00514607785   Page: 3   Date Filed: 08/20/2018


                                  No. 17-11483

detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).




                                        3